Citation Nr: 1233908	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-46 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from September 1969 to June 1971.  
 
This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

As support for his claims, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  During the hearing, the Veteran stated it was his belief he also appealed his claim of entitlement to service connection for tinnitus.  However, upon review of the claims file, the Board notes the January 2009 Notice of Disagreement only mentions the Veteran's disagreement with the initial rating assigned for the grant of PTSD and bilateral hearing loss.  Moreover, the VA Form 9, filed in December 2009, also fails to mention tinnitus.  Therefore, the only claims currently before the Board are entitlement to an initial rating higher than 30 percent for PTSD, and entitlement to service connection for bilateral hearing loss.  The Board, however, refers the claim of entitlement to service connection for tinnitus to the RO for adjudication.  

The issues of entitlement to service connection for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD causes occupational and social deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2011).  Here, the Veteran's statements, lay statements submitted in support of his claim, his service treatment records and VA and private treatment records, as well as the November 2008 VA examination report, have been associated with the claims folder.  Neither the Veteran nor his representative has notified VA of any additional available relevant records with regard to the claims decided below.  VA has done everything reasonably possible to assist the Veteran.  A remand for further development of this claim would serve no useful purpose.  VA has satisfied its duty to assist the Veteran and further development is not warranted.  See 38 C.F.R. § 3.1000(a), (d)(4) (2011).  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating

The Veteran and his representative maintain the Veteran's PTSD is more severe than his current assigned disability rating.  The Veteran was initially assigned a rating of 30 percent, effective from November 29, 2007, the date of receipt of his claim for service connection.  Therefore, this claim arises from the Veteran's disagreement with the initial rating assigned following the granting of service connection for this disability.  Consequently, some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, since has extended this practice even to claims that do not involve initial ratings, rather, established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under a general rating formula found at 38 C.F.R. § 4.130.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the general rating formula, DC 9411 in particular, a 30 percent rating was warranted for: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411

The next higher rating of 100 percent, which is the highest possible rating, requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The list is not all inclusive or exhaustive, rather, permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; rather, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

In this particular case at hand, there is probative medical and other evidence in the file indicating the Veteran's PTSD causes occupational and social deficiencies in most areas from the date of receipt of his claim.  

The relevant evidence of record includes a November 2008 VA compensation examination; private treatment records from various providers, dating from February 2008 to June 2012; VA treatment records, dating from November 2008 to May 2012; and, lay statements in support of his claim.  

Here, according to a February 2008 Intake Assessment at Kalamazoo Psychology, the Veteran reported suffering from flashbacks, aggression, worry, loss of control, mood swings, irritability, sleep disruption, and guilt.  The mental status examination showed the Veteran was neat, with a friendly and cooperative manner, but a labile affect.  His speech was indicated as a retarded pace, but he was oriented to time, place, and person.  He denied suicidal and homicidal ideations, as well as delusions and hallucinations.  The assessments noted PTSD due to traumatic events while deployed in Vietnam.  A GAF score of 60 was assigned, which is indicative of moderate symptoms.

A March 2008 medical assessment provided by Dr. Dean, noted the Veteran has been in counseling for PTSD since September 2007.  He reported suffering from night sweats and nightmares.  Dr. Dean confirmed the prior diagnosis of PTSD and included complaints of depression.  He stated the Veteran reported suicidal ideations.  Concerning this, Dr. Dean stated the Veteran's value of life was a 4, on a scale of 1 to 10, which Dr. Dean attributed to the Veteran's PTSD.  

The Veteran underwent a VA examination in November 2008 in connection with his claim of entitlement to service connection for PTSD.  During the examination, the Veteran minimized having friends, and even described his relationship with his wife as including incidents of aggressiveness and assault.  The examiner also noted the Veteran is employed as a pastor.  On examination, he was described as casually dressed, with good hygiene.  His speech was spontaneous, and mood was "depressed most of the time."  Psychomotor activity was within normal limits.  The Veteran denied suicidal and homicidal ideations.  The examiner assigned a GAF score of 65 to 70, which is indicative of mild symptoms.  The examiner noted that the Veteran may benefit from further assessment to consider the use of psychotropic medication. 

In a psychosocial assessment by Ability Management Associates in February 2009, Dr. Tripi described the Veteran's symptoms as difficulty staying asleep, night sweats, nightmares, flashbacks, emotional numbing, irritability, hypervigilance, and anger outbursts.  The Veteran denied having any friends.  As a result, Dr. Tripi stated the Veteran has severe social, personal, and occupational impairment due to his PTSD.  She stated that the Veteran has chronic mental pain, and would benefit from an inpatient hospital program.  Consequently, she assigned a GAF score of 47, which is indicative of serious symptoms.  

A May 2012 VA psychiatric treatment records also noted his complaints of hyper arousal, restless sleep, irritability, agitation, anxiety, nightmares, avoidance, flashbacks, and prior physical abuse of his wife.  A mental status examination revealed the Veteran was neat and clean, and casually dressed.  His speech was coherent, and he was alert and oriented, with a responsive mood and irritable affect.  There was no evidence of psychosis.  A GAF score of 48 was assigned, which is indicative of serious symptoms.  

Most recently, a June 2012 mental health assessment was provided by Dr. Shaurman from Kalamazoo Psychology.  This assessment noted the Veteran is currently employed as an officer at his church.  However, in his employment, the Veteran has difficulties completing his work, and he struggles with feelings of helplessness or retaliation.  Dr. Shaurman assigned a GAF score of 45, also indicative of serious symptoms.  

When considering the evidence in the aggregate, the Board finds that an initial rating of 70 percent is warranted from the date of the Veteran's claim, November 29, 2007.

The Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling at 11-14.  In this case, the competent and probative evidence establishes deficiencies in the most of the relevant areas.  The records objectively confirm that PTSD and related symptoms affect the Veteran's ability to function independently and result in social and occupational impairment.  Specifically, as noted, his symptoms included anger, hypervigilance, irritability, a history of spousal abuse, and suicidal ideations.  

In further support of his claim for a higher initial rating for PTSD, the Veteran and his wife testified at a videoconference hearing in July 2012.  At that time, he discussed his difficulty working, and often switches jobs, and avoids meetings.  He denied having any friends.  In addition, the Veteran's wife testified that the Veteran is aggressive and there has been some violence in their marriage.  In this regard, both the Veteran and his wife are competent to report on factual matters of which he had firsthand knowledge, e.g., the symptoms associated with his PTSD.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran also submitted statements from fellow employees, his employer, and his wife, attesting to the severity of his PTSD symptoms, including aggression, violence and the consequent difficulty at work.  These statements in support of his claim attest to the symptoms described above, their chronicity, and the severity of them, including during his VA and private mental examinations.  He is competent to provide such testimony, as is his wife, as it is based on their personal experiences and observations, and the Board finds their statements are equally credible, so ultimately probative.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Consequently, the Board finds that the severity of the Veteran's PTSD symptoms and the effect of these symptoms on his social and work situation are sufficient to justify this 70 percent rating.  Therefore, the Veteran is entitled to an initial disability rating of 70 percent from November 29, 2007.  See Mauerhan, supra.  See also Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 2004).

In so finding the Board does not find that the Veteran is entitled to the next higher rating of 100 percent.  The Veteran retains employment and is such that requires a degree of thinking and communication.  Indeed, while the Veteran's PTSD certainly severely impacts his thought processes and communication, it is not on the level contemplated in a 100 percent evaluation.  The record also does not show that the Veteran suffers from persistent delusions or hallucinations or engages in grossly inappropriate behavior.  From time to time the Veteran has reported suicidal ideations but he is not in persistent danger of hurting himself.  The Veteran still maintains the ability to perform the activities of daily living including maintenance of his personal hygiene.  The Veteran is orientated to time or place and does not have the memory loss contemplated in a 100 percent evaluation.  While there is some evidence that suggests the Veteran is in danger of hurting others, the Board does not find that it rises to the level of persistent danger.  The Veteran's total disability picture does not warrant a 100 percent rating.  

In considering the claim for a higher initial rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a more recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating of 70 percent for PTSD, is granted, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

The Board sincerely regrets any additional delay a remand of the remaining claim may cause, but the additional development requested will ensure procedural due process and that there is a complete record upon which to decide the claim so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Organic diseases of the nervous system - such as sensorineural hearing loss - will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  The Veteran claims he is entitled to service connection for bilateral hearing loss as a result of his military service, including especially to acoustic trauma, such as from mortar explosions and his time in the infantry while serving overseas in the republic of Vietnam during the Vietnam War.  

As part of the duty to assist a Veteran in developing the facts and evidence concerning a service-connection claim, VA must provide an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, there is no disputing the Veteran has some degree of hearing loss.  According to the audiometric results from the November 2008 VA examination, the Veteran's speech recognition score is only 88 percent in the left ear.  However, concerning his right ear, none of the Veteran's puretone threshold levels in the right ear are 40 decibels or greater; or, at least three of these frequencies are 26 decibels or greater; and, his speech recognition score using the Maryland CNC Test is 98 percent.  Therefore, the Veteran does not have right ear hearing loss pursuant to the requirements of 38 C.F.R. § 3.385.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ((in the absence of proof of the presently claimed disability, there can be no valid claim); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Nevertheless, the Board sees that the Veteran's service treatment records show he served overseas in Vietnam during the Vietnam War.  And so, the Board finds there is credible evidence he sustained the type of acoustic trauma claimed in service since this type of event is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  There still needs to be supporting medical nexus evidence, however, indicating any current hearing loss is a consequence of that noise exposure in service.  Medical evidence is not always or categorically required to establish this cause-and-effect correlation or linkage, but it is when, as here, the particular condition at issue is not readily amenable to lay diagnosis or probative opinion on this determinative issue of causation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The evidence of record includes the Veteran's May 2008 private audiometric treatment record, which only indicates the Veteran suffers from mild to moderate hearing loss.  The Board notes the report of the November 2008 VA compensation examination includes only a discussion of the Veteran's left ear hearing loss.  This November 2008 examination was conducted to determine whether there is any relationship or correlation between the Veteran's military service and his hearing loss, and contains an opinion from the evaluating audiologist concluding it is less likely than not (less than 50/50 probability) the Veteran's left ear hearing loss was caused by or a result of acoustic trauma in service.  In discussing the rationale for this unfavorable opinion, this commenting VA audiologist pointed out that hazardous noise exposure has an immediate effect on hearing and is usually temporary at first.  He stated it does not have a delayed onset, and it is not progressive or cumulative.  The examiner pointed out the Veteran had normal hearing at both entrance into service and separation.  

However, in July 2012, the Veteran submitted medical treatise evidence discussing delayed onset hearing loss experienced by veterans after their separation from military service.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Accordingly, a remand is necessary to have the November 2008 examiner reconsider the opinion in light of the treatise evidence.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  While the Veteran's PTSD does not cause total impairment, the Board observes that the Veteran claims that his employment is really "sheltered employment."  The Board recognizes that marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2011).  Marginal employment may still be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 
For these reasons, the Board finds that the issue of TDIU has been raised and should be addressed by the AMC/RO in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  Return the November 2008 VA audiological examination report along with the claims file and a copy of this remand to the examiner for another opinion.  In light of treatise evidence submitted by the Veteran in August 2012, is there any change in the examiner's opinion as to whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss is related to noise exposure in the Veteran's military service.  

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.  The examiner must provide a supporting rational for the opinion provided.  If is determined that another examination is necessary such should be scheduled.

2.  Send the Veteran a notice letter apprising him of the type of evidence and information needed to substantiate a claim for TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence. 

3.  Conduct such development as deemed necessary and adjudicate the claim of TDIU to include consideration of the Veteran's contention that his work is "sheltered employment."  

4.  Readjudicate the claim of entitlement to service connection for bilateral hearing loss in light of all additional evidence.  If the benefit is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) on the bilateral hearing loss and TDIU issues and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


